[Not To Be Published]
PER CURIAM.
Garland Gregory appeals the District Court’s1 28 U.S.C. § 1915A dismissal of *756his 42 U.S.C. § 1983 complaint without prejudice. Gregory claimed that his due process rights were violated at a prison disciplinary hearing, which resulted in twenty days in disciplinary segregation. We conclude the District Court did not err in dismissing Gregory’s complaint. See Sandin v. Conner, 515 U.S. 472, 483-84, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995) (failure to allow inmate to present witnesses at disciplinary hearing, after which he was placed in disciplinary segregation for 30 days, did not deprive inmate of liberty interest protected by due process); Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir.1999) (per curiam) (de novo standard of review).
Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

. The Honorable John Bailey Jones, United States District Judge for the District of South Dakota.